Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

    ITAMAR MEDICAL LTD.,                   Case No. 20-60719-CIV-
                                           DIMITROULEAS/SNOW
               Plaintiff,
    v.

    ECTOSENSE NV, and
    VIRTUOX, INC.
              Defendants       /

         ECTOSENSE’S MOTION TO DISQUALIFY GENE KLEINHENDLER AND
                   INCORPORATED MOTION FOR SANCTIONS
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 2 of 15




          Ectosense moves to disqualify Gene Kleinhendler and for sanctions. Itamar and Mr.
   Kleinhendler engaged in prohibited ex parte communications to intimidate Ectosense’s board. Mr.
   Kleinhendler then sent extortionate letters to Ectosense’s Belgium-based minority investor trying
   to disrupt Ectosense’s investor relations and thus funding, as well as Ectosense’s ability to make
   NightOwl available for insurance reimbursement, which evidences the extortionate purpose of
   gaining advantage in this litigation. The evidence further establishes that the two either (1) violated
   the Court’s operative confidentiality order, or (2) lied about having reviewed AEO documents to
   make their meritless extortionate threats of criminal prosecution appear to be based on a
   comprehensive review of such documents. This Court should disqualify Gene Kleinhendler from
   representing Itamar, and sanction Itamar and Gene Kleinhendler for their misconduct.
                                       Factual Background
          1.      The Court entered the operative Confidentiality Order in this case governing the
   designation of “Confidential” and AEO documents (referred to by the Confidentiality Order as
   “Highly Confidential – Attorneys’ Eyes Only”), on March 7, 2021. ECF 66.
          2.      Just over a year into this litigation, Ectosense, under protection of the
   Confidentiality Order, produced its email communications to the FDA during the 510(k) review
   process of NightOwl and the entirety of Ectosense’s four submissions to the FDA, in native format
   on March 26, 2021 under an AEO designation for use in this case and only for use in this case
   pursuant to the protective order. ECF 59 at 2.
          3.      Two weeks later, at 3:00 pm on April 12, 2021, Mr. Kleinhendler contacted an
   Ectosense director—ex parte. See Declaration of Ectosense’s Board Member attached hereto as
   Exhibit A. Mr. Kleinhendler stated during his ex parte contact with the Ectosense board member
   that he had specifically reviewed Ectosense’s “statements” in its “FDA submissions.” Ex. A ¶ 5
   He claimed that Ectosense’s investors “would be concerned” about what he had to say and that
   “US authorities” could get involved. Ex. A ¶ 5. He claimed that his call was not related to the
   litigation in Florida and PAT, but that this was something “more serious.” Ex. A ¶ 5. Mr.
   Kleinhendler also volunteered that he specialized in anti-bribery, money laundering, and
   compliance issues with governmental agencies. Ex. A ¶ 9. Mr. Kleinhendler then asked for the
   contact information of the general counsel to Ectosense’s investor, Saffelberg. Ex. A ¶ 8. Yet,
   typing “Saffelberg general counsel” into Google yields all of the contact information for
   Saffelberg’s leadership in the very first result: https://www.saffelberg.com/team.
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 3 of 15




          4.      Given the intensity and gravity of Mr. Kleinhendler’s accusations, the board
   member immediately notified Saffelberg, and Mr. Arnold Benoot then immediately called Mr.
   Kleinhendler. See Declaration of Arnold Benoot attached as Exhibit B.
          5.      During the call with Mr. Benoot, Mr. Kleinhendler asserted that he was retained by
   Itamar ‘a couple of weeks’ earlier, and that he was asked to look into Ectosense’s ‘communications
   with the FDA.’ So, Itamar retained Mr. Kleinhendler precisely when Ectosense produced AEO
   Documents.
          6.      Also during this call, Mr. Kleinhendler claimed that he had reviewed Ectosense’s
   “submissions” to the FDA and that he and Itamar believe Ectosense defrauded the FDA. Ex. B ¶5.
   Mr. Kleinhendler again claimed his that this call had nothing to do with the litigation in the
   Southern District of Florida, and that it instead had to do with liability to Saffelberg for supposed
   misconduct of Ectosense during the 510(k) review process, and then actions taken by Ectosense
   based upon its clearance as a device that measures and analyzes PAT.
          7.      Ectosense has not produced or shared the FDA communications and submissions
   with any third parties, and had just produced two weeks earlier the very documents that Mr,
   Kleinhendler was claiming he had just reviewed and concluded evidence criminal conduct.
          8.      Mr. Kleinhendler was palpably evasive and used circumspect language during the
   call. Ex. B ¶6. Mr. Benoot’s impression was that Mr. Kleinhendler was avoiding any a specific
   accusation of fraud by Ectosense. Ex. B ¶6. This prompted Saffelberg to request clarification on
   what exactly Mr. Kleinhendler or Itamar believed constituted fraud on the FDA, and clarification
   as to why he reached out to Saffelberg—an Ectosense investor—regarding these issues. Ex. B ¶9.
          9.      Mr. Kleinhendler then sent a letter to Saffelberg indicating he had “been retained
   by Itamar Medical Ltd. to advise on the liability of Ectosense directors and shareholders arising
   from Ectosense [sic] activities in the U.S.” A copy of the April 22, 2021 letter is attached hereto
   as Exhibit C. He used very specific words in his letter when referencing “submissions,”
   “applications,”—words with specific meaning in the context of the 510(k) process, and are not
   ones that are interchangeable with a 510(k) summary document.
          10.     In the same manner that one would not mistake a “complaint” with a “final
   judgment”, one would not mistake a “submission” or “application”, which refers to an initial
   comprehensive application to the FDA, with a “510(k) summary”, which is the document the FDA
   publishes as the basis for its determination to clear a device.
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 4 of 15




           11.    Mr. Kleinhendler stated: “Ectosense has made submissions to the FDA in its efforts
   to secure U.S. regulatory clearance […].” Ex. C. (emphasis added). He then claims that Ectosense
   sought regulatory clearance to “intentionally mislead the FDA by failing to disclose material
   facts…” Ex. C. It is significant that Mr. Kleinhendler claims to have reviewed Ectosense’s
   “submissions” and “application” because these are the exact documents that are marked AEO and
   were produced two weeks prior to Mr. Kleinhendler’s first contact.
           12.    Moreover, Mr. Kleinhendler specifically claims that there are material omissions
   in Ectosense’s “application” to the FDA and that Ectosense misled the FDA through such
   purported omissions. Ex C (“…amounting to gross misrepresentation by omission. Instead of full
   and honest disclosure, Ectosense simply wanted the descriptive term “Peripheral Arterial Tone”
   or PAT to appear in the application.”)1 In order to allege fraud by omission, an attorney should of
   course—at a minimum—have reviewed the documents that allegedly omitted material facts.
           13.    Next, Mr. Kleinhendler intensifies his rhetoric and allegations suggesting that
   Ectosense has illegally sought reimbursement for its device NightOwl. Mr. Kleinhendler
   accurately sates that: “The initial critical step is the submission to the FDA for a 510(k)
   clearance…” and that “The essence of the submission is the comparison of the device receiving
   clearance to the predicate device that has already been cleared.” The use of “submission” in these
   two sentences is precise, and describes the exact AEO documents Ectosense produced.
           14.    Mr. Kleinhendler closed his April 22, 2021 letter demanding that Saffelberg
   investigate and demand that Ectosense discontinue making its device available for reimbursement.
   Ex. C. The explicit demand as of April 22, 2021 is that Saffelberg investigate Ectosense and issue
   a demand to Ectosense about it having made NightOwl available under CPT95800, or face
   prosecution by US regulatory agencies. Ex. C.
           15.    One week later, on April 29, Mr. Kleinhendler emailed Mr. Benoot: “I'm following
   up on my letter to you of April 22. Please let me know if you would like to discuss. I am hopeful
   that Saffelberg will carry out it's [sic] legal responsibility as requested in my letter and we can
   avoid any further action in this matter.” This email builds upon the April 22 letter by stating that
   unless Saffelberg complies by investigating Ectosense and prohibiting Ectosense from having


   1
       The Court should observe that for the entire last year and a half, Itamar has been representing
       to this Court that PAT has no descriptive function, but is recognizing the descriptive functions
       when issuing extortionate demands to its adverse party.
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 5 of 15




   NightOwl available for insurance reimbursement, that Saffelberg will face “further action.” The
   action described in the April 22 letter, of course, is prosecution by US regulatory agencies.
          16.     Mr. Kleinhendler then sent the May 10, 2021 letter repeating his threats of
   regulatory prosecution, and adding explicit threats criminal prosecution. The May 10, 2021 letter
   is attached as Exhibit D. (“False claims for Medicare reimbursement based on a fraudulent
   submission to the FDA are aggressively prosecuted by U.S. criminal and civil authorities.”
   “Saffelberg may be held liable for those false claims under U.S. law.”).
          17.     At the core, Mr. Kleinhendler falsely stated that Ectosense defrauded the FDA in
   order to be deemed a PAT-based device, and then used the FDA’s determination that NightOwl is
   a PAT-based to qualify for insurance reimbursement.
          18.     To support the meritless false claims act allegations, Mr. Kleinhendler claimed CPT
   95800 only applies to Itamar’s technology, and stated Saffelberg could face civil and criminal
   liability for Ectosense securing reimbursement under “Itamar’s code.” That statement is false.
          19.     As Itamar stated in amending its own investor disclosures with the SEC on
   November 26, 2018: “It should be noted that CPT 95800 is not device-specific but rather covers
   unattended sleep studies with simultaneous recording of heart rate, oxygen saturation and
   respiratory analysis by airflow or peripheral arterial tone (PAT) as well as sleeptime.” Compare
   this with Itamar’s allegations in this case that: “Ectosense has also advertised the NightOwl to be
   reimbursable under the same CPT code that covers Itamar’s PAT® based devices, implying that
   the NightOwl is also based on PAT® technology, which is false.” ECF 121 ¶ 101. The code is not
   exclusive to any medical device manufacturer, including Itamar. Yet, when Itamar is filing
   pleadings in this Court and intimidating Ectosense’s investors, CPT95800 is Itamar’s code and
   refers to Itamar’s purported trademarked PAT technology, but when Itamar is communicating with
   its own investors and with the SEC, the code is available for any device that measures PAT.
          20.     It is noteworthy that all of the allegations were built upon Mr. Kleinhendler’s
   repeated claims that he had reviewed Ectosense’s FDA application and determined that the
   documents contain material omissions—documents he now denies having ever reviewed.
          21.     While even meritorious threats of criminal prosecution are construed as extortion
   as a matter of law. Mr. Kleinhendler’s letter is far worse, because it is devoid of merit.2


   2
       There are layers of frivolousness in these letters. As a tangential example, notably absent in
       the letters is any discussion or application of the elements of a false claims act lawsuit such as
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 6 of 15




          22.     The FDA reviewed—“at length,” to borrow the FDA’s wording—Ectosense’s
   claim that NightOwl measures the physiological signal PAT. The FDA then cleared NightOwl
   after evaluating the valid scientific evidence, as required by 21 C.F.R. § 860.7(c)(1), and published
   the 510(k) Summary definitively confirming NightOwl analyzes PAT. Ectosense is ready, willing,
   and able, to provide the AEO documents to this Court that demonstrate the dialogue and analysis
   the FDA and Ectosense engaged in on this exact point. There was no fraud. There was a scientific
   discussion about how NightOwl measures PAT. The content of the documents is almost beside the
   point though because the primary point is that Mr. Kleinhendler premised a threat of criminal
   prosecution on documents that Mr. Kleinhendler could not have reviewed without violating this
   Court’s Confidentiality Order—documents that neither he nor Itamar should have had access to.
          23.     Further chronological context demonstrates the direct connection between Mr.
   Kleinhendler’s threats of criminal prosecution on behalf of Itamar, the production of documents
   in this case that were designated AEO, and Mr. Kleinhendler’s pro hac vice Motion.
          24.     Exactly one day after Ectosense produced in this case its submissions to the FDA,
   Itamar demanded Ectosense de-designate the documents. When Ectosense refused in order to
   protect its confidential and valuable materials, Itamar filed a Motion to Compel De-Designation
   of Documents Marked Attorneys’ Eyes Only (“De-designation Motion”) after conferrals were
   productive, but not completely unsuccessful. See ECF 98.3
          25.     Once Itamar filed the De-designation Motion, Ectosense informed Itamar’s then-
   counsel, Latham & Watkins, Ectosense suspected an ulterior motive by Itamar – and that Itamar
   had been using Mr. Kleinhendler (who claims to have reviewed the FDA communications even
   before he appeared as counsel of record) to threaten Ectosense’s shareholders with criminal
   prosecution by U.S. regulatory agencies.



       presentment. Itamar does not once identify any conduct of Saffelberg that could give rise to
       liability. They focus exclusively on the purported misconduct of Ectosense and even then fail
       to discuss conduct that would give rise to the claims Kleinhendler and Itamar are suggesting
       exist, which further demonstrates that these were not garden variety demand letters.
   3
       As recognized by the Court’s Order denying Itamar’s Motion to De-Designate Attorney’s Eyes
       Only Marked Documents, the parties resolved, or Ectosense capitulated, to many of Itamar’s
       requests to de-designate or reclassify the documents at issue. However, this was done after
       Kleinhendler claims to have reviewed the documents, and after Kleinhendler threatened
       Saffelberg. Moreover, the AEO Documents that Ectosense did voluntarily de-designate or
       reclassify were irrelevant to the matters raised by Mr. Kleinhendler.
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 7 of 15




          26.     The Court denied Itamar’s De-designation Motion on June 25, 2021. ECF 118.
          27.     On July 7, 2021, Itamar’s current counsel contacted undersigned counsel stating
   “Foley & Lardner LLP has just been retained as counsel for Itamar Medical Ltd., and we will be
   filing a Motion to Substitute as counsel today. Please advise if we can file the motion as
   unopposed.”
          28.     There was no mention in this email, or any subsequent communication, that Mr.
   Kleinhendler was also being retained as counsel of record for this lawsuit.
          29.     Ectosense confirmed it did not oppose Foley & Lardner’s request – as to Foley &
   Lardner. Had Ectosense known Itamar would seek a pro hac vice admission for Mr. Kleinhendler,
   Ectosense would have immediately objected.
          30.     The Court entered its Order Granting Itamar’s Motion for Substitution of Counsel
   on July 9, 2021. ECF 126.
          31.     A short time later, on July 16, 2021, to Ectosense’s shock, Mr. Kleinhendler
   requested pro hac vice admission, ECF 129, and this Court quickly granted the same, because,
   Ectosense assumes, the Court viewed the motion as perfunctory, and Ectosense’s lack of
   opposition as to Foley & Lardner possibly applicable to Mr. Kleinhendler. ECF 134.
          32.     Latham & Watkins’ Global Vice Chair of Intellectual Property Litigation
   previously represented Itamar. Mr. Kleinhendler, by contrast, does not appear to have ever
   prosecuted or defended an intellectual property case in the United States, nor does he even appear
   to be an active litigator in the United States. The only trace of him practicing in a United States
   court is three 1980’s cases. From there, his trail grows cold – until his appearance here.
          33.     Mr. Kleinhendler has no legitimate reason to appear in this case, and his presence
   is either (a) to cover up a prior violation of this Court’s Confidentiality Order, or (b) gain access
   to documents marked AEO for an ulterior purpose. Mr. Kleinhendler’s letters were not garden
   variety demand letters. They served a far more insidious purpose: for Itamar to intimidate its
   adverse party’s investor, prejudicially impact Ectosense’s defense further, and compel the investor
   to launch an investigation and incidentally create discoverable evidence in this lawsuit. The means
   adopted to serve this sinister purpose were as improper as the purpose itself because the contents
   of the letters were manifestly false and designed to manipulate the investor into believing it had
   no other choice. Taking the entire context into account, the (1) timing and target of the letters (a
   year into litigation and an investor in Itamar’s adverse party), and (2) content of the letter along
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 8 of 15




   with the demands therein, all evidence that Itamar’s goal was to cut off Ectosense’s access to
   financial resources by (a) driving a wedge between Ectosense and its investor, and (b) by having
   that same investor demand that NightOwl not be made available for insurance reimbursement.
                                         Legal Memorandum
          The 11th Circuit recognizes two relevant attorney disqualification standards. The first
   applies "[i[f the conduct at issue threatens disruption of the court proceedings [such as] in-court
   misconduct . . . or is a deliberate challenge to the authority of the district court [such as] [an]
   attorney deliberately advising client to disobey the district court's protective order[.]"
   Schlumberger v. Wiley, 113 F.3d 1553 (11th Cir. 1997). There need not be a violation of a court
   order. In re BellSouth Corp., 334 F.3d 941, 959 (11th Cir. 2003). Rather than requiring violation
   of an order, the focus is whether an attorney's conduct within, or directly impacting a case, gives
   rise to a need "to protect the orderly administration of justice and to preserve the dignity of the
   tribunal." Id. The second applies where the movant demonstrates a "violation of specific Rules of
   Professional Conduct[.]" Id. Each standard provides an independently sufficient reason to
   disqualify Mr. Kleinhendler.
          Here, the disqualifying conduct disrupts the orderly administration of this case, and
   constitutes violation of multiple ethical rules. As to the first standard, Ectosense now has a well-
   grounded fear of producing any confidential documents in this case while Mr. Kleinhendler is
   involved, either as counsel of record, or informally as a “shadow” counsel exerting influence from
   the nethers. Taking Mr. Kleinhendler’s claims of reviewing FDA submissions as true, Itamar and
   Mr. Kleinhendler violated the Court’s Confidentiality Order. Taking the claims of reviewing AEO
   documents as false, means that Mr. Kleinhendler was willing to manipulate the fact that the
   documents had just been produced to dress up meritless claims in a veil of legitimacy by claiming
   that he did review the documents. He did this to support incendiary claims that Ectosense was
   engaged in criminal conduct. Mr. Kleinhendler’s actions have already been unfairly prejudicial,
   and his continued involvement is prejudicial to the administration of this case.
          As to the ethical rules, Mr. Kleinhendler engaged in a prohibited ex parte communication
   when he contact Ectosense’s board member. See FLA. BAR R. 4-4.2 (“In representing a client, a
   lawyer must not communicate about the subject of the representation with a person the lawyer
   knows to be represented[.]”). The violation here is aggravated by the fact that his purpose was to
   intimidate Ectosense’s board, and facilitate contact with Saffelberg so he could send an
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 9 of 15




   extortionate “demand letter.” The latter conduct violates multiple more bar rules, but the ex parte
   conduct by itself merits disqualification. See Kleiner v. First Nat'l Bank, 751 F.2d 1193 (11th Cir
   1985)(disqualifying attorney who “communicate[d] ex parte with bank customers in an effort to
   promote their opting out of the plaintiff class [in that case]”).
          In addition, Florida Bar Rule 4-4.1 prohibits a lawyer from knowingly making a false
   statement of material fact or law to a third party, and Florida Bar Rule 4-4.8(c) states that “[a]
   lawyer shall not engage in conduct involving dishonesty, fraud, deceit, or misrepresentation[.]”
   Mr. Kleinhendler said he reviewed Ectosense’s submissions to the FDA. He now says he never
   reviewed the submissions (although he notably does not address that he would then have had no
   good faith basis to claim fraud by omission). If he was lying about having reviewed Ectosense’s
   FDA submissions, he violated Rules 4-4.1 and 4-4.8(c). He stated specifically that he reviewed
   Ectosense’s submissions, and used that as a basis to legitimize meritless claims of fraud by
   omission. On the other hand, if he was telling the truth about reviewing the submissions, then he
   violated the Confidentiality Order. As the old adage goes, ‘they were lying then, or they’re lying
   now, but they are lying either way.’
          Even apart from the review of documents, Mr. Kleinhendler still violated Rules 4-4.1 and
   4-4.8(c) through false statements in his letter’s content. The entire letter is a fabrication, but an
   easy example is the suggestion that CPT 95800 was issued only for WatchPAT, which is defied
   by logic, but most directly by Itamar’s own investor disclosures. See Ex. D (“…based on the
   existence of predicate device [WatchPAT] (which has been issued the sought-after reimbursement
   code).” It bears repeating that Itamar is precise in its representations to the SEC and its own
   investors, but is outright lying in this proceeding and to Ectosense’s investors about CPT 95800.
   The dishonesty about reviewing the submissions (in either version of events) and about the CPT
   code violates Rules 4-4.1 and 4-4.8(c) merit disqualification.
          Finally, Mr. Kleinhendler issued overt threats of criminal prosecution of an investor in the
   adverse party of his client and admits he conspired with Itamar to that end because he states it was
   Itamar’s express purpose in retaining him. This violates at least two ethical rules. “A lawyer must
   not present, participate in presenting, or threaten to present criminal charges solely to obtain an
   advantage in a civil matter.” FLA. BAR R. 4-3.4(g). “A lawyer shall not counsel a client to engage,
   or assist a client, in conduct that the lawyer knows or reasonably should know is criminal or
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 10 of 15




    fraudulent.” FLA. BAR R. 4-1.2. In addition to being unethical, extortion is a crime and Mr.
    Kleinhendler assisted Itamar in extorting Ectosense. Thus, he violated Rules 4-3.4(g) and 4-1.2.
           While claiming that his communications were unrelated to this litigation, Mr. Kleinhendler
    sought to impact this litigation as the goal was to obtain pecuniary advantage over Ectosense by
    cutting of a source of funding, and exert improper settlement pressure on Ectosense. This is why
    Kleinhndler explicitly targeted (1) reimbursement, and (2) Ectosense’s investor. The objective of
    gaining advantage in this litigation is clear –there was no legitimate reason for Mr. Kleinhendler
    to contact Saffelberg at any point in time. Mr. Kleinhendler was not altruistically reaching out to
    Saffelberg with a friendly (and uninvited) assessment of U.S. law—he was threatening Saffelberg.
    Mr. Kleinhendler’s assertion that his accusations against Ectosense were unrelated to this case is
    a threadbare attempt to distance his threats from being correctly regarded as what they facially are
    – attempts to secure advantage in this litigation. Unsurprisingly, courts have found that issuing a
    threat unrelated to pending litigation in sub rosa fashion, is in and of itself evidence that it is
    connected to pending litigation. See Cooper v. Austin, 750 So.2d 711, 711 (Fla. 5th DCA 2000)
    (observing that issuing a threat to contact authorities and seek criminal prosecution of a litigation
    opponent for conduct unrelated to the lawsuit “constitute[s] classic extortion.”). The Court’s job
    is easier here than it would be had the threats at issue been veiled or even plausibly related to
    something else in a minimal way. Here, Kleinhendler clumsily made brazen threats in a coarse
    way strewn with clearly frivolous claims, but it matters not who would prevail in such claims.
           Itamar and Kleinhendler were only after the damage inflicted by the taint of the
    allegations. Neither he nor Itamar had any legitimate purpose in contacting Ectosense’s director,
    or Saffelberg. Kleinhendler contacted the director to intimidate Ectosense, and to prelude his
    contacting Saffelberg with a mystique of “serious issues” with Ectosense. Kleinhendler contacted
    Saffelberg to intimidate Saffelberg and secure advantage in this proceeding by cutting of
    reimbursement, and dissuading future investment by Saffelberg—in the hopes these efforts would
    compel Saffelberg to cut-off resources to Ectosense, and conduct a resource-consuming
    investigation during the pendency of this litigation. The demands targeted money: investigate and
    demand that NightOwl not be made available for insurance reimbursement in the United States.
           Disqualification is clearly warranted. Mr. Kleindhendler engaged in ex parte
    communications, issued extortionate threats, and claims to have reviewed AEO documents
    produced in this case to buttress the extortionate threats, which would violate this Court’s
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 11 of 15




    Confidentiality Order. He has violated multiple ethical rules and his presence in this case disrupts
    the orderly administration of this case. This Court should disqualify Mr. Kleinhendler.
             Sanctions are also warranted. In a case on point, the Eleventh Circuit upheld this Court's
    sanctions of parties and attorneys due to their (1) misrepresentations about standing; (2)
    extortionate threats of civil litigation; (3) discovery violations; and (4) abuse of judicial process.
    Martin v. Automobili Lamborghini, 307 F.3d 1332, 1336–37 (11th Cir. 2002)(affirming J.
    Dimitrouleas). The facts here are aggravated by ex parte communications and threats of criminal
    referrals. This Court struck the plaintiff's pleadings, awarded attorney's fees as a sanction against
    the plaintiff and his attorneys, and referred attorneys to the Florida Bar and prosecutors. Id.4 The
    same sanctions should apply here. This Court should strike Itamar’s pleadings and award
    Ectosense its attorneys’ fees for the entire case. The Court should also require Mr. Kleinhendler
    and Itamar to produce documents they exchanged when preparing the extortionate letters. In re
    Oxbow, 2014 WL 12862276, at *1 (S.D. Fla. 2014)(Judge Snow)(crime-fraud exception triggered
    by party committing crime by falsely stating product sales occurred in U.S.). Finally, in the event
    that this Court does not strike Itamar’s pleading altogether and desires for a less severe sanction,
    this Court should still award Ectosense’s its reasonable attorneys’ fees, and make a finding that
    the CPT 95800 and term "PAT" has a usage which refers to the biophysical signal, peripheral
    arterial tone, neither of which refer exclusively Itamar’s products; or, at the very least, that Itamar
    is using the term in a manner inconsistent with its allegations in this lawsuit. See e.g. Coquina v.
    TD Bank, 760 F.3d 1300, 1308 (11th Cir. 2014).




    4
         See also, Florida Bar v. Thompson, 2008 WL 4456933, *1 (Fla. 2008)(disbarring attorney for
        false statements; violating court order; ex parte communications; disparaging correspondence;
        undermining judicial process; and accusing people of crimes); 2021 WL 1897072 (Fla. 3d DCA
        2021)(dismissing pleadings in case related to extortionate threat to reveal private information to
        the public). The Court should also consider factors the Florida Bar considers to be aggravating,
        meriting harsher punishment, which are: Dishonest motives; a pattern of misconduct; multiple
        offenses; bad faith failures to comply with orders; submission of false evidence or false
        statements; a refusal to acknowledge the wrongful nature of the conduct; vulnerability of the
        victim; substantial experience in the practice of law; and indifference to making restitution. Fla.
        Standard for Imposing Lawyer Sanctions 3.2.
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 12 of 15




                                   Certificate of Good Faith Conferral

           Given what is described throughout this motion, and that Ectosense had raised these issues
    with Itamar’s former counsel, who denied knowing that Itamar was having an attorney send threats
    of criminal prosecution to Ectosense’s investors and then abruptly withdrew from the case,
    Ectosense expected that conferring would be futile. Moreover, Ectosense was concerned that the
    conferral conversations themselves could be construed as extortion. Thus, Ectosense filed this
    motion initially without conferring with Itamar’s new counsel. Itamar protested and claimed that
    this could have been resolved through conferral. ECF 140. The Court ordered the parties to confer.
    ECF 155. The Parties conferred by phone on August 11, 2021. Mr. Kleinhendler denied that he
    reviewed the AEO documents, reasserted that he had only reviewed the 510(k) Summary without
    explaining the discrepancy with his prior statements, and protested that he did not understand why
    anyone would lodge the allegations that Ectosense had lodged. Itamar spent the remainder of the
    time accusing Ectosense’s counsel of lodging these allegations without any evidence, threatening
    Rule 11 sanctions, and dismissing the severity of the misconduct set forth herein. The Parties were
    unable to resolve this dispute. Ectosense refiled an earlier version of this motion, ECF 176, and
    the Court denied it without prejudice requiring that it be filed as a Motion to Disqualify and Motion
    for Sanctions, ECF 179, and ordering further conferral after Itamar files its response. Ectosense
    will confer as required by the Court’s order. See ECF 179.

                                     CERTIFICATE OF SERVICE

           Counsel for Ectosense nv hereby certifies that on the 3rd day of September 2021, I
    electronically filed the foregoing document via CM/ECF and served this document on all counsel
    of record as listed in the Service List below.


                                                                  Counsel for Ectosense nv:

                                                                  /s/ Seth J. Donahoe

                                                                  Paul O. Lopez, Esq.
                                                                  Florida Bar No. 983314
                                                                  pol@trippscott.com (primary)
                                                                  eservice@trippscott.com (secondary)
                                                                  sxc@trippscott.com (secondary)
                                                                  Seth J. Donahoe, Esq.
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 13 of 15




                                                  Florida Bar No. 1004133
                                                  sjd@trippscott.com (primary)
                                                  sgc@trippscott.com (secondary)
                                                  B. George Walker, Esq.
                                                  Florida Bar No. 0071049
                                                  bgw@trippscott.com (primary)
                                                  sxc@trippscott.com (secondary)
                                                  Tripp Scott, P.A.
                                                  110 SE 6th Street, 15th Floor
                                                  Fort Lauderdale, FL 33301
                                                  Telephone: (954) 525-7500
                                                  Telefax: (954) 761-8475
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 14 of 15




                                       SERVICE LIST
                                  CASE NO: 20-cv-60719-WPD

    Counsel for Plaintiff:                    Counsel for Defendant ECTOSENSE:

    LAURA GANOZA, ESQ.                        PAUL O. LOPEZ, ESQ.
    Florida Bar No. 0118532                   eservice@trippscott.com (primary)
    lganoza@foley.com                         pol@trippscott.com (secondary)
    atownsend@foley.com                       sxc@trippscott.com (secondary)
    HAWWI EDAO, ESQ.                          SETH J. DONAHOE, ESQ.
    Florida Bar No. 1026550                   eservice@trippscott.com (primary)
    hedao@foley.com                           sjd@trippscott.com (secondary)
    hmoreno@foley.com                         sgc@trippscott.com (secondary)
    FOLEY & LARDNER LLP                       B. GEORGE WALKER, ESQ.
    One Biscayne Tower, Suite 1900            bgw@trippscott.com
    2 South Biscayne Boulevard                sxc@trippscott.com
    Miami, Florida 33131                      cab@trippscott.com
    (305) 482-8400                            Tripp Scott, P.A.
    (305) 482-8600 (fax)                      110 SE 6th Street, 15th Floor
                                              Fort Lauderdale, FL 33301
    Co-Counsel for Plaintiff:                 Telephone: (954) 525-7500
                                              Telefax: (954) 761-8475
    JESSICA N. WALKER, ESQ.
    jwalker@foley.cOM
    FOLEY & LARDNER LLP                       Co-Counsel for Defendant ECTOSENSE:
    555 South Flower Street, Suite 3300
    Los Angeles, CA 90071-2418                Stephen Baird, Esq.
    (213) 972-4675                            (pro hac vice to be filed)
                                              GREENBERG TRAURIG, LLP
    GENE KLEINHENDLER, ESQ.                   90 South 7th St., Suite 3500
    gene@gk-ad.com                            Minneapolis, MN 55402
    ANNA ADAMSKY, ESQ.                        bairds@gtlaw.com
    anna@gk-ad.com
    GK ADVISORY                               Paul B. Ranis, Esq.
    72 Ahad Haam St.                          Florida Bar No. 64408
    Tel Aviv 6520512, Israel                  GREENBERG TRAURIG, P.A.
    (972) 3-735-6168                          401 E. Las Olas Boulevard, Suite 2000
                                              Fort Lauderdale, Florida 33301
                                              ranisp@gtlaw.com
                                              scottlaw@gtlaw.com
                                              FLService@gtlaw.com

                                              Counsel for VirtuOx Inc.

                                              Jonathan B. Morton
                                              Florida Bar No. 956872
Case 0:20-cv-60719-WPD Document 181 Entered on FLSD Docket 09/03/2021 Page 15 of 15




                                          Jonathan.Morton@klgates.com
                                          K&L Gates LLP
                                          Southeast Financial Center
                                          200 South Biscayne Boulevard, Suite 3900
                                          Miami, Florida 33131-2399
                                          Telephone: 305-539-3357

                                          Darlene F. Ghavimi, Admitted Pro Hac Vice
                                          Texas Bar No. 24072114
                                          Darlene.Ghavimi@klgates.com
                                          Stewart Mesher, Admitted Pro Hac Vice
                                          Texas Bar No. 24032738
                                          Stewart.Mesher@klgates.com
                                          K&L GATES LLP
                                          2801 Via Fortuna Suite 350
                                          Austin, Texas 78746-7568
                                          Telephone: (512) 482-6919
